    Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 1 of 143



              IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA, and
the States of CALIFORNIA,
COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA,
HAWAH, ILLINOIS, INDIANA,
IOWA, LOUISIANA, MARYLAND,              SECOND
MASSACHUSETTS, MICHIGAN,                CONSOLIDATED COMPLAINT
MINNESOTA, MONTANA,
NEVADA, NEW HAMPSHIRE, NEW
JERSEY, NEW MEXICO, NEW                 CASE NO. CIV-15-114-PRW
YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND,                 JURY TRIAL DEMANDED
TENNESSEE, TEXAS, VIRGINIA,
WASHINGTON, WISCONSIN, the
DISTRICT OF COLUMBIA, and the
CITY OF CHICAGO,
                                                    FILED
                                                     MAY 11 2020
                Plaintiffs,

               Ex rel.,

JAMIE SIEGEL, M.D.,

                Plaintiff-Relator,

      V.

NOVO NORDISK, INC.,

                Defendant.
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 2 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 3 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 4 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 5 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 6 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 7 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 8 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 9 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 10 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 11 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 12 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 13 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 14 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 15 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 16 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 17 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 18 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 19 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 20 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 21 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 22 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 23 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 24 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 25 of 143
      Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 26 of 143



      54.     Thus, the FDA and the Centers for Medicare & Medicaid Services

("CMS")have produced and disseminated numerous guidance documents warning

against the dangers of off-label promotion and medically unnecessary and unreasonable

uses of drugs. They have similarly produced documents warning that prescriptions

induced by kickbacks compromise independent medical judgment, are not reimbursable,

and can expose physicians to criminal liability.

       55.    State and federal governments have pursued numerous False Claims Act

cases predicated on violations ofthe FDCA and Anti-Kickback Statute and have

recovered billions of dollars in connection with these cases, further underscoring the

materiality ofthese regulations to payment.

              2.     Drug Labeling and Advertising That is False, Misleading or
                     Lacks Fair Balance Causes Drugs to be "Misbranded" in
                     Violation of the FDCA and FDA Regulations

       56.    The FDA strictly regulates the content of direct-to-physician product

promotion and drug labeling information used by pharmaceutical companies to market

and sell FDA-approved prescription drugs and biologies. FDA interprets "labeling" in its

regulations broadly to include any items that are 1)descriptive of a drug; 2)disseminated

by the manufacturer or its agents; and 3)intended for use by medical personnel. 21

C.F.R. § 202.1(1)(2). Labeling includes, inter alia, brochures, booklets, detailing pieces,

literature, reprints, sound recordings, and audio-visual material. 21 C.F.R. § 202.1(1)(2).

       57.    The FDA regulations deem "advertising" to include media-based activities

that appear in magazines, newspapers, and professional journals and on television, radio,

and telephone communications systems. 21 C.F.R. § 202.1(1)(1).


                                              23
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 27 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 28 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 29 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 30 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 31 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 32 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 33 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 34 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 35 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 36 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 37 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 38 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 39 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 40 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 41 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 42 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 43 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 44 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 45 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 46 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 47 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 48 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 49 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 50 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 51 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 52 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 53 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 54 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 55 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 56 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 57 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 58 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 59 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 60 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 61 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 62 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 63 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 64 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 65 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 66 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 67 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 68 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 69 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 70 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 71 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 72 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 73 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 74 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 75 of 143



           AL Forsyth, et al., Difficult clinical challenges in haemophilia:
           international experientialperspectives, Haemophilia(2012), 18
           (Suppl. 5), 39-45

           G Young, AD Shapiro, CE Walsh,RA Gruppo,RZ Gut and DL
           Cooper,Patient/caregiver-reported recombinantfactor Vila
           (rFVIIa) dosing: home treatment ofacute bleeds in the Dosing
           Observational Study in Hemophilia (DOSE), Haemophilia, May
           2012,at 18(3):392-9

            G Young,DL Cooper, RZ Gut and HTRS Investigators, Dosing and
            effectiveness ofrecombinant activatedfactor VII(rFVIIA) in
            congenital haemophilia with inhibitors by bleed type and location:
            the experience ofthe Haemophilia and Thrombosis Research Society
           (HTRS)Registry (2004-2008), Haemophilia, Nov. 2012, at
           18(6):990-6

            G Young, G Auerswald, V Jimenez-Yuste, T Lambert, M Morfini, E
            Santagostino and V Blanchette,PRO-PACT: retrospective
            observational study on the prophylactic use ofrecombinantfactor
            Vila in hemophilia patients with inhibitors, Thromb Res., Dec. 2012,
            at 130(6):864-70

           RA Gruppo, CM Kessler, EJ Neufeld and DL Cooper,Assessment of
           individual dose utilization vs. physician prescribing
           recommendationsfor recombinant activatedfactor VII(rFVIIa) in
           paediatric and adultpatients with congenital haemophilia and
           alloantibody inhibitors (CHwI): the Dosing Observational Study in
           Hemophilia(DOSE),Haemophilia, Jul. 2013, at 19(4):524-32

           EJ Neufeld, K Saxena, CM Kessler, DL Cooper & HTRS
           Investigators, Dosing, efficacy, and safety ofrecombinantfactor
            Vila (rFVIIa) in pediatric versus adultpatients: the experience of
           the Hemostasis and Thrombosis Research Society(HTRS)Registry
           (2004-2008), Pediatr Blood Cancer, Jul. 2013, at 60(7):1178-83

            AD Shapiro, EJ Neufeld, V Blanchette,P Salaj, RZ Gut and DL
            Cooper,Safety ofrecombinant activatedfactor VII(rFVIIa) in
            patients with congenital haemophilia with inhibitors: overall rFVIIa
            exposure and intervalsfollowing high (>240 pg kg~^) rFVIIa doses
            across clinical trials and registries. Haemophilia, Jan. 2014, at
            20(l):e23-31




                                   72
      Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 76 of 143



             •       SR Lentz, A Tandra, RZ Gut and DL Cooper, A novel supplemental
                     approach to capturing post-marketing safety information on
                     recombinant factor Vila in acquired hemophilia: the Acquired
                     Hemophilia Surveillance project, J. ofBlood Med., Jan 2014

             •       J Maahs, J Donkin, M Recht and DL Cooper, Mixing and
                     administration times ofbypassing agents: observationsfrom the
                     Dosing Observational Study in Hemophilia(DOSE),J Blood Med,
                     Aug. 20,2014, at 5:153-6

             •       M Recht, EJ Neufeld, VR Sharma, CT Soloem, AS Pickard, RZ Gut
                     and DL Cooper,Impact ofacute bleeding on daily activities of
                     patients with congenital hemophilia with inhibitors and their
                     caregivers andfamilies: observationsfrom the Dosing
                     Observational Study in Hemophilia(DOSE), Value Health, Sept. 17,
                     2014,at(6):744-8

       180. Not one ofthese articles resulted from a blinded, randomized, controlled

study, which is the "gold standard" used by the FDA to approve drugs. Instead these

articles were generated from data from the HTRS Registry and/or other "case reports,"

which are nothing more than anecdotal accounts oftreatment outcomes experienced by

one or a few PHIs.


       181. Relator was tasked at Novo with reviewing and commenting on early

abstracts for some ofthe articles noted above as well as to review some ofthe

manuscripts that had already been generated by Novo before or immediately after her

arrival, such as the 2008 article by Dr. Hoots et al entitled,"Secondary prophylaxis with

recombinant activated factor VII improves health-related quality of life of haemophilia

patients with inhibitors." When Relator reviewed the abstract for this article, she

informed Novo that the quality-of-life data presented did not meet relevant scientific

standards and should not have been published.



                                            73
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 77 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 78 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 79 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 80 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 81 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 82 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 83 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 84 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 85 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 86 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 87 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 88 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 89 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 90 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 91 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 92 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 93 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 94 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 95 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 96 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 97 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 98 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 99 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 100 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 101 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 102 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 103 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 104 of 143
     Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 105 of 143



                                      COUNT SIX
                                  Brought by Relator
                            Connecticut False Claims Act,
             Conn. Gen. Stat. §§ 17b-301a -17b301p(2010 Supplement)^®
      266. Relator re-alleges and incorporates by reference the allegations contained in

the preceding paragraphs ofthis Consolidated Complaint.

      267. This is a claim for treble damages and civil penalties under the Connecticut

False Claims Act, Conn. Gen. Stat. §§ 17b-301a - 17b-301p(2010 Supplement).

      268. By virtue ofthe kickbacks, misrepresentations, and submissions of non

reimbursable claims described above. Defendant knowingly presented or caused to be

presented to the Connecticut Medicaid Program false or fraudulent claims for payment or

approval and/or knowingly accomplished these unlawful acts by making, using, or

causing to be made or used, a false record or statement.

      269. Moreover by virtue ofthe kickbacks, misrepresentations, and submissions

ofnon-reimbursable claims described above. Defendant conspired to commit violations

ofthe Connecticut False Claims Act.


      270. The Connecticut Medicaid Program, unaware ofthe false or fraudulent

nature ofthe claims Defendant caused to be submitted, paid for claims that otherwise

would not have been allowed.




  Connecticut General Statute §§ 17b-301a-17b301p was repealed by the legislature by
Public Act No. 14-217, effective July 1, 2014, and was replaced by an expanded version
ofthe Connecticut False Claims Act, but the expanded version has not yet been codified.
See http://www.cga.ct.gov/2014/act/pa/pdfr2014PA-00217-R00HB-05597-PA.pdf.


                                           102
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 106 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 107 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 108 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 109 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 110 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 111 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 112 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 113 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 114 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 115 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 116 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 117 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 118 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 119 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 120 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 121 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 122 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 123 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 124 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 125 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 126 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 127 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 128 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 129 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 130 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 131 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 132 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 133 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 134 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 135 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 136 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 137 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 138 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 139 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 140 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 141 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 142 of 143
Case 5:15-cv-00114-PRW Document 122 Filed 05/11/20 Page 143 of 143
